Name: Commission Regulation (EEC) No 2924/84 of 16 October 1984 on the supply of common wheat to the People's Republic of Bangladesh as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/8 Official Journal of the European Communities 19 . 10 . 84 COMMISSION REGULATION (EEC) No 2924/84 of 16 October 1984 on the supply of common wheat to the People's Republic of Bangladesh as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 333 1 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the imple ­ menting rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid management (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy ( ®), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 20 July 1984, the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/8 1 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply proce ­ dures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12. 1982, p. 1 . 0 OJ No L 196, 20 . 7 . 1983, p. 1 . (6) OJ No 106 . 30 . 10 . 1962, p. 2553/62 . 0 OJ No L 263 , 19 . 9 . 1973 , p. 1 . (8) OJ No L 192, 26 . 7. 1980, p. 11 . 0 OJ No L 334, 21 . 11 . 1981 , p. 27 . 19 . 10 . 84 Official Journal of the European Communities No L 276/9 ANNEX 1 . Programme : 1984 2. Recipient : People 's Republic of Bangladesh 3 . Place or country of destination : Bangladesh 4 . Product to be mobilized : common wheat 5 . Total quantity : 130 000 tonnes 6. Number of lots : five (four lots of 25 000 tonnes, one lot of 30 000 tonnes) 7 . Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, UK-Reading RGl 7QW Berkshire (telex 848 302) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (humidity : 1 4,5 %) 10 . Packaging : in bulk 1 1 . Port of shipment : a Community port 1 2 . Delivery stage : cif 13 . Port of landing : Chittagong and/or Chalna 14 . Procedure to be applied in order to determine supply costs : tendering 1 5 . Deadline for the submission of tenders : 1 2 noon on 30 October 1 984 1 6 . Shipment period : Lot 1 : 15 November to 4 December 1984 (25 000 tonnes) Lot 2 : 21 November to 10 December 1984 (25 000 tonnes) Lot 3 : 27 November to 16 December 1984 (25 000 tonnes) Lot 4 : 3 to 22 December 1984 (25 000 tonnes) Lot 5 : 19 to 31 December 1984 (30 000 tonnes) 17 . Security : 6 ECU per tonne Note : The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Bangladesh, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200 rue de la Loi , B-1049 Brussels .